EXHIBIT 10.1

 

FIRST AMENDMENT TO THE
ARCTIC CAT INC. 2007 OMNIBUS STOCK AND INCENTIVE PLAN

August 7, 2009

 

RECITALS:

 

A.                                    The Arctic Cat Inc. 2007 Omnibus Stock and
Incentive Plan (the “Plan”) was adopted by the Board of Directors of Arctic Cat
Inc. (the “Company”) on June 20, 2007, and was approved by the shareholders of
the Company on August 8, 2007.

 

B.                                    The shareholders of the Company amended
the Plan on August 6, 2009 to increase the number of shares of Common Stock
available for issuance under the Plan.

 

C.                                    The Board of Directors of the Company,
upon recommendation of the Compensation Committee and the Governance Committee,
amended the Plan on August 6, 2009 to modify the terms of the annual automatic
option grants to non-employee directors of the Company and adopted this First
Amendment to the Arctic Cat Inc. 2007 Omnibus Stock and Incentive Plan
incorporating the amendments adopted by the shareholders and the Board of
Directors.

 

AMENDMENT:

 

THEREFORE, the Plan is hereby amended as follows:

 

1.                                      Section 4(a) of the Plan is hereby
amended to read as follows:

 

“(a)         Shares Available.  Subject to adjustment as provided in
Section 4(c) of the Plan, the aggregate number of Shares that may be issued
under the Plan shall be 3,785,000.”

 

2.             The first paragraph of Section 6(d) of the Plan is hereby amended
to read as follows:

 

“(d)         Directors Who Are Not Employees. Each person who is not an employee
of the Company or its Subsidiaries and who is serving as a director of the
Company on April 1 of each year, shall as of each April 1 automatically be
granted an Option to purchase 11,000 shares of the Company’s Stock at an
exercise price per share equal to 100% of the Fair Market Value of a share of
the Company’s Stock on the date of the grant of the Option; provided that any
such Director may decline receipt of said Option; provided, further, that any
person who is not an employee of the Company or its Subsidiaries and who is
appointed as a director of the Company by action of the Board after April 2 may,
at the discretion of the Board, be granted an Option with such terms as the
Board determines at the time of such appointment.  All such Options shall be
designated as Non-Qualified Stock Options, shall include a three (3) year
vesting requirement, and shall expire ten (10) years from the date of grant.”

 

3.                                      This First Amendment to the Arctic Cat
2007 Omnibus Stock and Incentive Plan shall be effective as of August 7, 2009.

 

--------------------------------------------------------------------------------